Exhibit 3.1 ARTICLES OF AMENDMENT TO THE ARTICLES OF INCORPORATION OF CRYOLIFE, INC To:Department of State Tallahassee, Florida 32304 Pursuant to the provisions of Sections 607.1002 and 607.1006 of the Florida Business Corporation Act (the “Act”), the undersigned corporation adopts the following Articles of Amendment to its Articles of Incorporation: 1.The name of the corporation is CRYOLIFE, INC. 2.The following amendment of the Articles of Incorporation (the “Amendment”) was adopted by the Board of Directors of the Corporation in the manner prescribed by the Act, Sections 607.1002 and 607.1006: Article V of the Articles of Incorporation is amended by deleting therefrom subsection (d) in its entirety. 3.This amendment was adopted by the Board of Directors on July 30, 2007 without shareholder action, as permitted by Section 607.1002 of the Act. Shareholder action with respect to the amendment was not required. 4.This amendment does not provide for an exchange, reclassification, or cancellation of issued shares. IN WITNESS WHEREOF, the foregoing Articles of Amendment are executed by StevenG. Anderson and attested by Suzanne K. Gabbert on July 30, 2007. /s/ Steven G. Anderson­­ Steven G. Anderson, President and Chief Executive Officer, CryoLife, Inc. Attested by: /s/ Suzanne K. Gabbert Suzanne K. Gabbert, Secretary, CryoLife, Inc.
